PER CURIAM:
The instant appeal challenges the validity of appellant’s plea of guilty to aggravated assault. Although appellant did not file the requisite petition to withdraw his guilty plea following sentencing, it does not appear anywhere in the record that he was advised of his obligation to do so. Hence, we must remand for the filing of a petition to withdraw the plea nunc pro tunc. Commonwealth v. Johnson, 258 Pa.Super. 214, 392 A.2d 760 (1978).
Judgment of sentence is vacated and the case is remanded for the filing of the petition to withdraw the guilty plea nunc pro tunc.